                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

WALTER HAMILTON AND DIANNA                        )
HAMILTON, Individually and as Legal               )
Guardians of the Person and Estate of             )
KAITLIN HAMILTON, an Incapacitated                )
Person,                                           )
                                                  )
                              Plaintiffs,         )
                                                  )
vs.                                               )              No. CIV-18-1240-C
                                                  )
BAYER HEALTHCARE                                  )
PHARMACEUTICALS INC., BAYER                       )
PHARMA AG, BAYER                                  )
CORPORATION, BAYER                                )
HEALTHCARE LLC, BAYER                             )
HEALTHCARE AG AND BAYER AG                        )
                                                  )
                              Defendants,         )
                                                  )
MUTUAL OF OMAHA INSURANCE                         )
COMPANY,                                          )
                                                  )
                              Intervenor          )
                                                  )
vs.                                               )
                                                  )
WALTER HAMILTON AND DIANNA                        )
HAMILTON, Individually and as Legal               )
Guardians of the Person and Estate of             )
KAITLIN HAMILTON, an Incapacitated                )
Person,                                           )

                                            ORDER

       Plaintiffs seek an Order barring Scott Sather from testifying at trial.   According to

Plaintiffs, Intervenor Mutual of Omaha Insurance Company (“Mutual”) intends to elicit expert

testimony from Mr. Sather and he was not disclosed as an expert in accordance with the Court’s

Scheduling Order. Mutual objects, arguing that Mr. Sather will offer only fact testimony and

therefore expert disclosures were not required.
       Mutual has listed Mr. Sather as a witness to offer testimony related to actuarial

considerations in Kaitlin Hamilton’s claim. According to Mutual, Mr. Sather will offer testimony

about the relationship with the NCAA; the nature of the coverage provided to the NCAA, without

actually having written the coverage; the premiums charged, without having set those premiums;

the claims incurred under the coverage, without actually having handled those claims; and the

actuarial considerations on those claims, without actually having developed those considerations.

       Based on Mutual’s description of his testimony and in light of the Court’s rulings on other

matters in this case, it is difficult to determine what relevance Mr. Sather’s testimony will have on

the issues remaining for trial. If relevant areas of testimony can be demonstrated, Mr. Sather will

be permitted to testify as a lay witness. In that capacity, his testimony will be limited by the

strictures of Fed. R. Evid. 701. While Mr. Sather’s testimony will undoubtedly be informed by

his education, training, and experience, it is not definitively expert opinion testimony. See United

States v. Powers, 578 F. App’x 763, 774-75 (10th Cir. 2014).

       Accordingly, Plaintiffs’ “Motion to Strike Mutual of Omaha Insurance Company’s

Witness Scott Sather Related to Actuarial Considerations” (Dkt. No. 248) is DENIED.

       IT IS SO ORDERED this 18th day of October, 2019.




                                                 2
